Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated December 5, 2013 and
effective as of the Commencement Date (as defined in Section 1.2), is by and
between REGADO BIOSCIENCES, INC., a Delaware corporation (the “Company”) and
MICHAEL A. METZGER (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive as its President and Chief
Operating Officer and the Executive desires to accept such employment, on the
terms and conditions set forth in this Agreement; and

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

ARTICLE 1

EMPLOYMENT; TERM OF AGREEMENT

Section 1.1. Employment and Acceptance. During the Term (as defined in
Section 1.2), the Company shall employ the Executive, and the Executive shall
accept such employment and serve the Company, in each case, subject to the terms
and conditions of this Agreement.

Section 1.2. Term. The employment relationship hereunder shall be for the period
(such period of the employment relationship shall be referred to herein as the
“Term”) commencing on such date as is mutually agreed between the Company and
the Executive, but not later than December 9, 2013 (the “Commencement Date”) and
ending upon the termination of the Executive’s employment hereunder by either
party hereto pursuant to the terms of Section 4.1, Section 4.2, Section 4.3 or
Section 4.4. In the event that the Executive’s employment with the Company
hereunder terminates, the Company’s obligation to continue to pay, after the
Termination Date (as defined in Section 4.2(b)), Base Salary (as defined in
Section 3.1(a)), Annual Bonus (as defined in Section 3.1(c)) and other unaccrued
benefits shall terminate, except as may be provided for in ARTICLE 4.

ARTICLE 2

TITLE; DUTIES AND OBLIGATIONS; LOCATION

Section 2.1. Title. The Company shall employ the Executive to render exclusive
and full-time services to the Company. The Executive shall serve in the capacity
of President and Chief Operating Officer.

Section 2.2. Duties. The Executive shall report to the Company’s Chief Executive
Officer (the “CEO”) and be subject to the lawful direction of the Company’s
Board of Directors (the “Board”) and/or the CEO. The Executive agrees to perform
to the best of his ability, experience and talent those acts and duties,
consistent with the position of President and Chief Operating Officer, as the
Board and/or the CEO shall from time to time direct. Without



--------------------------------------------------------------------------------

limitation, the Company currently anticipates that the Executive’s initial
duties will be heavily focused on business development activities, as well as
managing legal interactions with outside corporate counsel, interacting with the
Company’s Chief Scientific Officer to manage legal issues associated with the
Company’s intellectual property estate, and directing Human Resources, Public
Relations, Project Management, and Marketing. During the Term, the Executive
also shall serve in such other executive-level positions or capacities as may,
from time to time, be reasonably requested by the Board and/or the CEO,
including, without limitation (subject to election, appointment, re-election or
re-appointment, as applicable) as (a) a member of the Board and/or as a member
of the board of directors or similar governing body of any of the Company’s
subsidiaries or other Affiliates (as defined below), (b) an officer of any of
the Company’s subsidiaries or other Affiliates, and/or (c) a member of any
committee of the Company and/or any of its subsidiaries or other Affiliates, in
each case, for no additional compensation. As used in this Agreement,
“Affiliate” of any individual or entity means any other individual or entity
that directly or individual controls, is controlled by, or is under common
control with, the individual or entity.

Section 2.3. Compliance with Policies, etc. During the Term, the Executive shall
be bound by, and comply fully with, all of the Company’s policies and procedures
for employees and officers in place from time to time, including, but not
limited to, all terms and conditions set forth in the Company’s employee
handbook, compliance manual, codes of conduct and any other memoranda and
communications applicable to the Executive pertaining to the policies,
procedures, rules and regulations, as currently in effect and as may be amended
from time to time. These policies and procedures include, among other things and
without limitation, the Executive’s obligations to comply with the Company’s
rules regarding confidential and proprietary information and trade secrets.

Section 2.4. Time Commitment. During the Term, the Executive shall use his best
efforts to promote the interests of the Company (including its subsidiaries and
other Affiliates) and shall devote all of his business time, ability and
attention to the performance of his duties for the Company and shall not,
directly or indirectly, render any services to any other person or organization,
whether for compensation or otherwise, except with the Board’s prior written
consent, provided that the foregoing shall not prevent the Executive from
(i) participating in charitable, civic, educational, professional, community or
industry affairs, (ii) managing the Executive’s passive personal investments, or
(iii) subject to the prior written approval of the Board (which approval shall
not be unreasonably withheld), (A) serving, during the first year of the Term,
on the board of directors (or similar governing body) of not more than one
(1) other corporation (or other business entity) that is not a competitor of the
Company, its subsidiaries or any of its other Affiliates (as determined by the
Board) and (B) serving, after the one-year anniversary of the Commencement Date,
on the board of directors (or similar governing body) of not more than two
(2) other corporations (or other business entity) that are not competitors of
the Company, its subsidiaries or any of its other Affiliates (as determined by
the Board), as long as, in each case, such activities individually or in the
aggregate do not materially interfere or conflict with the Executive’s duties
hereunder or create a potential business or fiduciary conflict (in each case, as
determined by the Board).

Section 2.5. Location. The Executive’s principal place of business for the
performance of his duties under this Agreement shall be at the principal
executive office of the Company (currently located in Basking Ridge, New
Jersey). Notwithstanding, the foregoing, the Executive shall be required to
travel as necessary to perform his duties hereunder.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 3

COMPENSATION AND BENEFITS; EXPENSES

Section 3.1. Compensation and Benefits. For all services rendered by the
Executive in any capacity during the Term (including, without limitation,
serving as an officer, director or member of any committee of the Company or any
of its subsidiaries or other Affiliates), the Executive shall be compensated as
follows (subject, in each case, to the provisions of ARTICLE 4 below):

(a) Base Salary. During the Term, the Company shall pay the Executive a base
salary (the “Base Salary”) at the annualized rate of $405,000, which shall be
subject to customary withholdings and authorized deductions and be payable in
equal installments in accordance with the Company’s customary payroll practices
in place from time to time. The Executive’s Base salary shall be subject to
periodic adjustments as the Board and/or the Compensation Committee of the Board
(the “Compensation Committee”) shall in its/their discretion deem appropriate;
provided that the Company shall not decrease the Executive’s Base Salary by more
than 20% except in the instance of an across-the-board decrease in base salary
applicable to all executives of the Company in substantially the same
proportion. As used in this Agreement, the term “Base Salary” shall refer to
Base Salary as may be adjusted from time to time.

(b) Sign-On Bonus. Provided that the Executive executes this Agreement and
commences employment with the Company by no later than December 9, 2013, the
Executive shall (subject to the terms and conditions of Section 3.1(b)) be
entitled to a one-time sign-on bonus in the aggregate amount of $150,000 (the
“Sign-On Bonus”), which Sign-On Bonus shall be subject to customary withholdings
and authorized deductions. The Sign-On Bonus will be paid to Executive in two
equal installments as follows: (i) the first installment of $75,000 (less
customary withholdings and authorized deductions) will be paid on the
Commencement Date (or as soon thereafter as administratively practical, but in
no event later than December 31, 2013); and (ii) the second installment of
$75,000 (less customary withholdings and authorized deductions) will be paid at
the time 2013 performance bonuses are paid to Company employees awarded such
bonuses (currently anticipated by the Company to occur by December 31, 2013 or
by January 31, 2014), but in no event later than March 15, 2014; provided,
however, notwithstanding anything set forth herein to the contrary, the
Executive shall not be entitled to receive the second installment of the Sign-On
Bonus (or any portion thereof) if he (i) terminates his employment with the
Company other than for (A) Good Reason (as defined in Section 4.1(c)) pursuant
to Section 4.1 or (B) Post-CIC Good Reason (as defined in Section 4.3(c))
pursuant to Section 4.3 or (ii) is terminated by the Company for Cause (as
defined in Section 4.1(b) below), in each case, prior to the date that the
second installment of the Sign-On Bonus is payable. To induce the Company to
agree to provide the Executive with the Sign-On Bonus, the Executive has
indicated his intention to remain employed by the Company for at least one year.
Accordingly, the Executive agrees that if he (i) voluntarily terminates his
employment with the Company other than for (A) Good Reason pursuant to
Section 4.1 or (B) Post-CIC Good Reason pursuant to Section 4.3 or (ii) is
terminated by the Company for Cause, in each case, prior to the one-year
anniversary of the Commencement Date, the Executive will promptly repay the
Sign-On Bonus (to the extent paid to the Executive) to the Company upon demand.

 

-3-



--------------------------------------------------------------------------------

(c) Annual Bonus. For each calendar year ending during the Term (beginning with
the calendar year ending December 31, 2014), the Executive shall be eligible to
receive an annual bonus (the “Annual Bonus”) with a target amount equal to forty
percent (40%) of the Base Salary earned by the Executive for such calendar year
(the “Target Annual Bonus”). The actual amount of each Annual Bonus will be
based upon the level of achievement of the Company’s corporate objectives as
established by the Board or the Compensation Committee (taking into account the
input of the CEO with respect to the establishment of the corporate objectives)
and the Executive’s individual objectives as established by the Board or the
Compensation Committee (taking into account the input of the CEO and the
Executive with respect to the establishment of the Executive’s individual
objectives) for the calendar year with respect to which such Annual Bonus
relates. The determination of the level of achievement of the corporate
objectives for a year shall be made by the Board or the Compensation Committee
(taking into account the input of the CEO with respect to the level of
achievement of the corporate objectives) and the Executive’s individual
performance objectives for a year shall be made by the Board or the Compensation
Committee (taking into account the input of the CEO and the Executive with
respect to the level of achievement of the Executive’s individual objectives),
in each case, in the Board’s or the Compensation Committee’s reasonable
discretion. Each Annual Bonus for a calendar year, to the extent earned, will be
paid in a lump sum in the same or the following calendar year, but not later
than the 75th day of such following calendar year. The Annual Bonus shall not be
deemed earned until the date that it is paid. Accordingly, in order for the
Executive to receive an Annual Bonus, the Executive must be actively employed by
the Company at the time of such payment. For calendar year 2014 and 2015 only,
in the event of achievement of a Performance Event (as defined below) at any
time on or prior to December 31, 2015, the Executive will receive a lump sum
cash bonus (the “Performance Event Bonus”) for the calendar year during which
the Performance Event occurs equivalent to 100% of Base Salary for such calendar
year during which the Performance Event occurs (which shall be in lieu of the
Target Annual Bonus amount for 2014 or 2015, as applicable), payable in the same
calendar year in which the Performance Event (if any) occurs or within the first
75 days of the following calendar year, subject to the Executive’s continued
active employment with the Company at the time of such payment. As used in this
Section 3.1(c) and in Section 3.1(d), “Performance Event” means, at any time on
or before December 31, 2015, but before the Company raises cumulatively
$90,000,000 through a financing or series of financings, the Company’s
consummation of a transaction resulting in a merger, sale of equity to a
strategic partner at a price greater than then current Fair Market Value as
defined in the 2013 Plan (as defined below), sale of assets, partnering, joint
venture or licensing transaction, in each case yielding sufficient net cash
proceeds to the Company to reduce the Company’s capital needs to complete the
REGULATE-PCI study by at least $45,000,000, as determined by the Board of
Directors or the Compensation Committee. For the avoidance of doubt, the
Executive shall only be eligible to receive one Performance Event Bonus (i.e.,
in no event is the Executive eligible to receive a Performance Event Bonus for
both 2014 and 2015). If the Executive does not become entitled to the
Performance Event Bonus for 2014 or 2015, then he shall remain eligible for the
regular Annual Bonus for 2014 and 2015 in accordance with the terms provided
herein.

 

-4-



--------------------------------------------------------------------------------

(d) Equity Compensation.

(i) Initial Option Grant. Subject to formal approval by the Compensation
Committee of the Board, at the next meeting of the Compensation Committee held
on or following the Commencement Date, the Executive will be granted options
(the “Initial Option Grant”) to purchase (at a per share exercise price equal to
fair market value per share of the Company’s common stock as of the date of
grant in accordance with the terms of the 2013 Plan (as defined below)) a number
of shares of the Company’s common stock equivalent to 2.25% of the Company’s
common stock as of the Commencement Date, calculated on a fully-diluted basis
(including unallocated shares reserved pursuant to the 2013 Plan, as well as all
shares subject to warrants, options and other equity incentive awards that have
been issued and are outstanding) (“Fully Diluted Basis”). The Initial Option
Grant shall be subject to the terms and conditions established within the
Company’s 2013 Equity Compensation Plan (as the same may be amended from time to
time) or any successor equity compensation plan as may be in place from time to
time (the “2013 Plan”) and separate stock option agreement between the Company
and the Executive (the “Initial Stock Option Agreement”). The Initial Stock
Option Agreement will provide that, among other things: (A) shares covered by
the Initial Option Grant representing 0.4375% of the Company’s common stock as
of the Commencement Date, calculated on a Fully-Diluted Basis, shall be fully
vested as of the date of the Initial Option Grant, (B) shares covered by the
Initial Option Grant representing 1.3125% of the Company’s common stock as of
the Commencement Date, calculated on a Fully Diluted Basis (the “Time-Based
Interests”), shall vest ratably in equal monthly installments over a three
(3) year period, commencing with the one (1) month anniversary of the
Commencement Date and continuing on the same day of each calendar month
thereafter through and including the thirty-six (36) month anniversary of the
Commencement Date; and (B) shares covered by the Initial Option Grant
representing 0.5% of the Company’s common stock as of the Commencement Date,
calculated on a Fully Diluted Basis (the “Performance-Based Interests”), shall
vest only upon the achievement of a Performance Event, in each case, subject to
the Executive’s continued employment with the Company on the applicable vesting
date.

(ii) The Executive also shall be eligible to receive from time to time
additional Stock Options, Stock Units, Performance Shares, Performance Units,
Incentive Bonus Awards, Other Cash-Based Awards and/or Other Stock-Based Awards
(as such capitalized terms are defined in the 2013 Plan), in amounts, if any, to
be approved by the Board or the Compensation Committee in its discretion.

(e) Benefit Plans. The Executive shall be entitled to participate in all
employee benefit plans and programs (excluding severance plans (if any))
generally made available by the Company to senior executives of the Company
(which plans and programs currently include, inter alia, group family health and
dental insurance, group life and disability insurance and 401(k) plan), to the
extent permissible under the general terms and provisions of such plans or
programs and in accordance with the provisions thereof. The Company may amend,
modify or rescind any employee benefit plan or program and/or change employee
contribution amounts to benefit costs without notice in its discretion.

 

-5-



--------------------------------------------------------------------------------

(f) Paid Vacation. The Executive shall be entitled to paid vacation days in
accordance with the Company’s vacation policies in effect from time to time for
its executive team; provided, however, that the Executive shall be entitled to
no less than twenty (20) paid vacation days per calendar year during the Term.

Section 3.2. Expense Reimbursement. The Company shall reimburse the Executive
during the Term, in accordance with the Company’s expense reimbursement policies
in place from time, for all reasonable out-of-pocket business expenses incurred
by the Executive in the performance of his duties hereunder. Further, but
without duplication, the Company will reimburse the Executive for (a) the
reasonable expenses the Executive incurs for travel between his home in
Chappaqua, New York and the Company’s office in Basking Ridge, New Jersey and
(b) the reasonable expenses the Executive incurs in connection with his lodging
in the Basking Ridge, New Jersey area (but, in each case, specifically excluding
any personal travel or lodging expenses); provided, however, in no event shall
the reimbursement amount for such travel and lodging expenses exceed $25,000 per
year. In order to receive any such reimbursements, the Executive shall furnish
to the Company documentary evidence of each such expense in the form required to
comply with the Company’s policies in place from time to time.

ARTICLE 4

TERMINATION OF EMPLOYMENT

Section 4.1. Termination Without Cause or for Good Reason.

(a) The Company may terminate the Executive’s employment hereunder at any time
without Cause (other than by reason of death or Disability) upon written notice
to the Executive. The Executive may terminate his employment hereunder at any
time on or before the twelve (12) month anniversary of the Commencement Date for
Good Reason upon written notice to the Company.

(b) As used in this Agreement, “Cause” means: (i) a material act, or act of
fraud, committed by the Executive that is intended to result in the Executive’s
personal enrichment to the detriment or at the expense of the Company or any of
its Affiliates; (ii) the Executive is convicted of a felony; (iii) gross
negligence or willful misconduct by the Executive, or failure by the Executive
to perform the duties or obligations reasonably assigned to the Executive by the
Board or the CEO from time to time, which is not cured upon ten (10) days prior
written notice (unless such negligence, misconduct or failure is not susceptible
to cure, as determined in the reasonable discretion of the Board); or (iv) the
Executive violates the Covenants Agreement (as defined in Section 5.1 below).

(c) As used in this Agreement, “Good Reason” means the occurrence of any of the
following events, in each case, both prior to the twelve (12) month anniversary
of the Commencement Date and provided that a Change of Control has not been
consummated prior to the occurrence of any of such events: (1) a material breach
by the Company of the terms of this Agreement; (2) a reduction in the
Executive’s Base Salary by more than 20%, unless the Executive’s Base Salary is
reduced by more than 20% in connection with a general reduction in base
compensation that affects all Company executives in substantially the same
proportions; (3) a material diminution in the Executive’s title of President and
Chief Operating Officer; (4) a requirement that the Executive report to a
corporate officer or employee other than the CEO or (5) a relocation by the
Company of the Executive’s principal place of business for the

 

-6-



--------------------------------------------------------------------------------

performance of his duties under this Agreement to a location that is anywhere
outside of a 50 mile radius of Basking Ridge, New Jersey; provided, however,
that the Executive must notify the Company within ninety (90) days of the
occurrence of any of the foregoing conditions that he considers it to be a “Good
Reason” condition and provide the Company with at least thirty (30) days in
which to cure the condition. If the Executive fails to provide this notice and
cure period prior to his resignation, or resigns more than six (6) months after
the initial existence of the condition, his resignation will not be deemed to be
for “Good Reason.”

(d) If the Executive’s employment terminates pursuant to Section 4.1(a), the
Executive shall, in full discharge of all of the Company’s obligations to the
Executive, be entitled to receive, and the Company’s sole obligation to the
Executive under this Agreement or otherwise shall be to pay or provide to the
Executive, the following:

(i) the Accrued Obligations (as defined in Section 4.2(b)); and

(ii) subject to Section 4.5 and Section 4.6:

(A) payments equal to the sum of twelve (12) months of the Executive’s Base
Salary (at the rate in effect immediately prior to the Termination Date) and the
Executive’s Target Bonus for the calendar year in which the Termination Date
occurs (in each case, less applicable withholdings and authorized deductions),
to be paid semi-monthly in accordance with the Company’s customary payroll
practices, commencing sixty (60) days following such termination of employment
(the “Severance Payments”); and

(B) if the Executive then participates in the Company’s medical and/or dental
plans and the Executive timely elects to continue and maintain group health plan
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), the Company will pay monthly, on the Executive’s behalf, a
portion of the cost of such coverage for the twelve (12) months after the
Termination Date, which payments will be equal to the amount of the monthly
premium for such coverage, less the amount that the Executive would have been
required to pay if the Executive had remained an active employee of the Company
(the “COBRA Assistance”); provided, however, that if and to the extent that the
Company may not provide such COBRA Assistance without incurring tax penalties or
violating any requirement of the law, the Company shall use its commercially
reasonable best efforts to provide substantially similar assistance in an
alternative manner provided that the cost of doing so does not exceed the cost
that the Company would have incurred had the COBRA Assistance been provided in
the manner described above or cause a violation of Section 409A (as defined in
Section 5.17).

Section 4.2. Termination for Cause; Voluntary Termination without Good Reason.

(a) The Company may terminate the Executive’s employment hereunder at any time
for Cause upon written notice to the Executive. The Executive may voluntarily
terminate his employment hereunder at any time for any reason or no reason upon
thirty (30) days prior written notice to the Company; provided, however, the
Company reserves the right, upon written

 

-7-



--------------------------------------------------------------------------------

notice to the Executive, to accept the Executive’s notice of resignation and to
accelerate such notice and make the Executive’s resignation effective
immediately, or on such other date prior to Executive’s intended last day of
work as the Company deems appropriate. It is understood and agreed that the
Company’s election to accelerate Executive’s notice of resignation shall not be
deemed a termination by the Company without Cause for purposes of Section 4.1 of
this Agreement or otherwise, constitute Good Reason for purposes of Section 4.1
of this Agreement or otherwise or constitute Post-CIC Good Reason (as defined in
Section 4.3) for purposes of Section 4.3 of this Agreement or otherwise.

(b) If the Executive’s employment is terminated pursuant to Section 4.2(a), the
Executive shall, in full discharge of all of the Company’s obligations to the
Executive, be entitled to receive, and the Company’s sole obligation under this
Agreement or otherwise shall be to pay or provide to the Executive, the
following (collectively, the “Accrued Obligations”):

(i) the Executive’s earned, but unpaid, Base Salary through the final date of
the Executive’s employment by the Company (the “Termination Date”), payable in
accordance with the Company’s standard payroll practices;

(ii) the Executive’s accrued, but unused, vacation (in accordance with the
Company’s policies);

(iii) expenses reimbursable under Section 3.2 above incurred on or prior to the
Termination Date but not yet reimbursed; and

(iv) any amounts or benefits that are vested amounts or vested benefits or that
the Executive is otherwise entitled to receive under any plan, program, policy
or practice (with the exception of those, if any, relating to severance) on the
Termination Date, in accordance with such plan, program, policy, or practice.

Section 4.3. Termination for Post-CIC Good Reason within 12 Months following a
Change in Control.

(a) Notwithstanding the provisions of Section 4.2, if the Executive resigns for
Post CIC-Good Reason within twelve (12) months following a Change in Control of
the Company, the provisions of this Section 4.3 shall control.

(b) As used in this Agreement, “Change in Control” means (x) a change in
ownership of the Company under clause (i) below or (y) a change in the ownership
of a substantial portion of the assets of the Company under clause (ii) below:

(i) Change in the Ownership of the Company. A change in the ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires ownership of
capital stock of the Company that, together with capital stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the capital

 

-8-



--------------------------------------------------------------------------------

stock of the Company, the acquisition of additional capital stock by the same
person or persons shall not be considered to be a change in the ownership of the
Company. An increase in the percentage of capital stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires capital stock in the Company in exchange for property will be treated
as an acquisition of stock for purposes of this paragraph.

(ii) Change in the Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in clause (iii) below), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 80 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no Change in Control
under this clause (ii) when there is a transfer to an entity that is controlled
by the shareholders of the Company immediately after the transfer, as provided
below in this clause (ii). A transfer of assets by the Company is not treated as
a change in the ownership of such assets if the assets are transferred to (a) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its capital stock, (b) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (c) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding capital stock of the Company, or (d) an entity, at least 50
percent of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (ii)(c) of this paragraph. For
purposes of this clause (ii), a person’s status is determined immediately after
the transfer of the assets.

(iii) Persons Acting as a Group. For purposes of clauses (i) and (ii) above,
persons will not be considered to be acting as a group solely because they
purchase or own capital stock or purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets or capital stock, or similar business transaction with the
Company. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets or capital
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. For
purposes of this paragraph, the term “corporation” shall have the meaning
assigned such term under Treasury Regulation section 1.280G-1, Q&A-45.

 

-9-



--------------------------------------------------------------------------------

(iv) Each of clauses (i) through (iii) above shall be construed and interpreted
consistent with the requirements of Section 409A and any Treasury Regulations or
other guidance issued thereunder.

(c) As used in this Agreement, “Post-CIC Good Reason” means the occurrence of
any of the following: (1) a material breach by the Company of the terms of this
Agreement; (2) a material reduction in the Executive’s Base Salary; (3) a
material diminution in the Executive’s authority, duties or responsibilities; or
(4) a relocation by the Company of the Executive’s principal place of business
for the performance of his duties under this Agreement to a location that is
anywhere outside of a 50 mile radius of Basking Ridge, New Jersey; provided,
however, that the Executive must notify the Company within ninety (90) days of
the occurrence of any of the foregoing conditions that he considers it to be a
“Post-CIC Good Reason” condition and provide the Company with at least thirty
(30) days in which to cure the condition. If the Executive fails to provide this
notice and cure period prior to his resignation, or resigns more than six
(6) months after the initial existence of the condition, his resignation will
not be deemed to be for “Post-CIC Good Reason.”

(d) If the Executive’s employment terminates pursuant to Section 4.3(a) (i.e.,
the Executive resigns for Post-CIC Good Reason within twelve (12) months
following a Change in Control of the Company), the Executive shall, in full
discharge of all of the Company’s obligations to the Executive, be entitled to
receive, and the Company’s sole obligation to the Executive under this Agreement
or otherwise shall be to pay or provide to the Executive, the following:

(i) the Accrued Obligations; and

(ii) subject to Section 4.5 and Section 4.6:

(a) the Severance Payments, payable in accordance with the terms of
Section 4.1(d)(ii)(A); and

(b) if the Executive then participates in the Company’s medical and/or dental
plans and the Executive timely elects to continue and maintain group health plan
coverage pursuant to COBRA, the Company will provide the COBRA Assistance, which
COBRA Assistance will be payable in accordance with, and subject to the terms
set forth in, Section 4.1(d)(ii)(B).

Section 4.4. Termination Resulting from Death or Disability.

(a) As the result of any Disability suffered by the Executive, the Company may,
upon five (5) days prior notice to the Executive, terminate the Executive’s
employment under this Agreement. The Executive’s employment shall automatically
terminate upon his death.

(b) “Disability” means a determination by the Company in accordance with
applicable law that as a result of a physical or mental injury or illness, the
Executive is unable to perform the essential functions of his job with or
without reasonable accommodation for a period of (i) ninety (90) consecutive
days; or (ii) one hundred twenty (120) days during any twelve (12) month period.

 

-10-



--------------------------------------------------------------------------------

(c) If the Executive’s employment is terminated pursuant to Section 4.4(a), the
Executive or the Executive’s estate, as the case may be, shall be entitled to
receive, and the Company’s sole obligation under this Agreement or otherwise
shall be to pay or provide to the Executive or the Executive’s estate, as the
case may be, the Accrued Obligations.

Section 4.5. Release Agreement. In order to receive the Severance Payments or
the COBRA Assistance set forth in Section 4.1 or Section 4.3 (in each case, if
eligible), the Executive must timely execute (and not revoke) a separation
agreement and general release (the “Release Agreement”) in a customary form as
is determined to be reasonably necessary by the Company in its good faith and
reasonable discretion. If the Executive is eligible for Severance Payments and
COBRA Assistance pursuant to Section 4.1 or Section 4.3, the Company will
deliver the Release Agreement to the Executive within seven (7) calendar days
following the Termination Date. The Severance Payments and COBRA Assistance are
subject to the Executive’s execution of such Release Agreement within 45 days of
the Executive’s receipt of the Release Agreement and the Executive’s
non-revocation of such Release Agreement.

Section 4.6. Post-Termination Breach. Notwithstanding anything to the contrary
contained in this Agreement, the Company’s obligations to provide the Severance
Payments and the COBRA Assistance will immediately cease if the Executive
breaches any of the provisions of the Covenants Agreement, the Release Agreement
or any other agreement the Executive has with the Company, or if any provision
of those agreements is determined to be unenforceable, to any extent, by a court
or arbitration panel, whether by preliminary or final adjudication.

Section 4.7. Removal from any Boards and Position. If the Executive’s employment
is terminated for any reason under this Agreement, he shall be deemed (without
further action, deed or notice) to resign (i) if a member, from the Board or
board of directors (or similar governing body) of any Affiliate of the Company
or any other board to which he has been appointed or nominated by or on behalf
of the Company and (ii) from all other positions with the Company or any
subsidiary or other Affiliate of the Company, including, but not limited to, as
an officer of the Company and any of its subsidiaries or other Affiliates.

Section 4.8. Equity Vesting Acceleration. In the event that, within twelve
(12) months following a Change in Control of the Company, the Company terminates
the Executive’s employment hereunder without Cause (other than by reason of
death or Disability) or the Executive resigns for Post-CIC Good Reason, all
stock options and other awards that the Executive may have under the 2013 Plan
(including the Time-Based Interests and the Performance-Based Interests of the
Initial Option Grant) shall vest and, in the case of stock options or like
awards, become exercisable, to the extent not already vested and (if applicable)
exercisable, on the Termination Date.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 5

GENERAL PROVISIONS

Section 5.1. Company Proprietary Information, Inventions, and Noncompetition
Agreement. The Executive agrees to execute and be bound by the Proprietary
Information, Inventions, and Noncompetition Agreement (“Covenants Agreement”)
attached hereto as Schedule A, the terms of which are incorporated herein by
reference. The Covenants Agreement shall survive the termination of this
Agreement and the Executive’s employment by the Company for the applicable
period(s) set forth therein.

Section 5.2. Legal Fees. The Company hereby agrees to pay for the reasonable
legal fees actually incurred by the Executive in connection with the review and
negotiation of this Agreement by his independent legal counsel in an amount not
to exceed $15,000.

Section 5.3. Entire Agreement. This Agreement and the Covenants Agreement
contain the entire agreement of the parties hereto with respect to the terms and
conditions of the Executive’s employment during the Term and activities
following termination of this Agreement and the Executive’s employment with the
Company and supersede any and all prior agreements and understandings, whether
written or oral, between the parties hereto with respect to the subject matter
of this Agreement or the Covenants Agreement. Each party hereto acknowledges
that no representations, inducements, promises or agreements, whether oral or in
writing, have been made by any party, or on behalf of any party, which are not
embodied herein or in the Covenants Agreement. No agreement, promise or
statement not contained in this Agreement or the Covenants Agreement shall be
valid and binding, unless agreed to in writing and signed by the parties sought
to be bound thereby.

Section 5.4. No Other Contracts. The Executive represents and warrants to the
Company that neither the execution and delivery of this Agreement by the
Executive nor the performance by the Executive of the Executive’s obligations
hereunder, shall constitute a default under or a breach of the terms of any
other agreement, contract or other arrangement, whether written or oral, to
which the Executive is a party or by which the Executive is bound, nor shall the
execution and delivery of this Agreement by the Executive nor the performance by
the Executive of his duties and obligations hereunder give rise to any claim or
charge against either the Executive, the Company or any Affiliate, based upon
any other contract or other arrangement, whether written or oral, to which the
Executive is a party or by which the Executive is bound. The Executive further
represents and warrants to the Company that he is not a party to or subject to
any restrictive covenants, legal restrictions or other agreement, contract or
arrangement, whether written or oral, in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Executive’s ability to
perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements. The Executive shall defend, indemnify and hold the Company harmless
from and against all claims, actions, losses, liabilities, damages, costs and
expenses (including reasonable attorney’s fees and amounts paid in settlement in
good faith) arising from or relating to any breach of the representations and
warranties made by the Executive in this Section 5.4.

 

-12-



--------------------------------------------------------------------------------

Section 5.5. Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
nationally recognized overnight courier service (with next business day delivery
requested). Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party,
and in the case of a courier service, upon the next business day, after dispatch
of the notice or communication. Any such notice or communication shall be
addressed as follows:

If to the Company, to:

Regado Biosciences, Inc.

120 Mountain View Boulevard

Basking Ridge, NJ 07920

Attn: Board of Directors

With a copy to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Attn: Michael J. Lerner, Esq.

If to the Executive, to:

Michael A. Metzger

41 North Way

Chappaqua, NY 10514

Any person named above may designate another address by giving notice in
accordance with this Section to the other persons named above.

Section 5.6. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey, without
regard to principles of conflicts of law. Any and all actions arising out of
this Agreement or Employee’s employment by Company or termination therefrom
shall be brought and heard in the state and federal courts of the State of New
Jersey and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any such courts. THE COMPANY AND THE EXECUTIVE HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT
OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM AND REPRESENT
THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY
NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

Section 5.7. Waiver. Either party hereto may waive compliance by the other party
with any provision of this Agreement. The failure of a party to insist on strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No waiver of any
provision shall be construed as a waiver of any other provision. Any waiver must
be in writing.

 

-13-



--------------------------------------------------------------------------------

Section 5.8. Severability. If any one or more of the terms, provisions,
covenants and restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated and the parties will attempt to agree upon a valid and enforceable
provision which shall be a reasonable substitute for such invalid and
unenforceable provision in light of the tenor of this Agreement, and, upon so
agreeing, shall incorporate such substitute provision in this Agreement. In
addition, if any one or more of the provisions contained in this Agreement shall
for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
extent compatible with then applicable law.

Section 5.9. Counterparts. This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart. Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto.

Section 5.10. Advice of Counsel. Both parties hereto acknowledge that they have
had the opportunity to seek and obtain the advice of counsel before entering
into this Agreement and have done so to the extent desired, and have fully read
the Agreement and understand the meaning and import of all the terms hereof.

Section 5.11. Assignment. This Agreement shall inure to the benefit of the
Company and its successors and assigns (including, without limitation, the
purchaser of all or substantially all of its assets) and shall be binding upon
the Company and its successors and assigns. This Agreement is personal to the
Executive, and the Executive shall not assign or delegate his rights or duties
under this Agreement, and any such assignment or delegation shall be null and
void.

Section 5.12. Agreement to Take Actions. Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take all other actions, as may be reasonably necessary or
desirable in order to perform his or its obligations under this Agreement.

Section 5.13. No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this
Section 5.13 shall preclude the assumption of such rights by executors,
administrators or other legal representatives of the Executive or the
Executive’s estate and their assigning any rights hereunder to the person or
persons entitled thereto.

 

-14-



--------------------------------------------------------------------------------

Section 5.14. Source of Payment. Except as otherwise provided under the terms of
any applicable employee benefit plan, all payments provided for under this
Agreement shall be paid in cash from the general funds of Company. The Company
shall not be required to establish a special or separate fund or other
segregation of assets to assure such payments, and, if the Company shall make
any investments to aid it in meeting its obligations hereunder, the Executive
shall have no right, title or interest whatever in or to any such investments
except as may otherwise be expressly provided in a separate written instrument
relating to such investments. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between Company and the Executive or
any other person. To the extent that any person acquires a right to receive
payments from Company hereunder, such right, without prejudice to rights which
employees may have, shall be no greater than the right of an unsecured creditor
of Company. The Executive shall not look to the owners of the Company for the
satisfaction of any obligations of the Company under this Agreement.

Section 5.15. Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes. The Executive will be solely responsible for all taxes
assessed against him with respect to the compensation and benefits described in
this Agreement, other than typical employer-paid taxes such as FICA, and the
Company makes no representations as to the tax treatment of such compensation
and benefits.

Section 5.16. Mitigation of Damages. In no event shall the Executive be obliged
to seek other employment or take any other action by way of mitigation of the
severance benefits payable to the Executive pursuant to Section 4.1 or
Section 4.3 of the Agreement, nor shall the amount of any such severance
benefits be reduced by any compensation earned by the Executive in connection
with the Executive’s employment by another employer.

Section 5.17. 409A Compliance. All payments under this Agreement are intended to
comply with or be exempt from the requirements of Section 409A of the Code and
regulations promulgated thereunder (“Section 409A”). As used in this Agreement,
the “Code” means the Internal Revenue Code of 1986, as amended. To the extent
permitted under applicable regulations and/or other guidance of general
applicability issued pursuant to Section 409A, the Company reserves the right to
modify this Agreement to conform with any or all relevant provisions regarding
compensation and/or benefits so that such compensation and benefits are exempt
from the provisions of 409A and/or otherwise comply with such provisions so as
to avoid the tax consequences set forth in Section 409A and to assure that no
payment or benefit shall be subject to an “additional tax” under Section 409A.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, or to the extent any provision in this Agreement
must be modified to comply with Section 409A, such provision shall be read in
such a manner so that no payment due to the Executive shall be subject to an
“additional tax” within the meaning of Section 409A(a)(1)(B) of the Code. If
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed

 

-15-



--------------------------------------------------------------------------------

until the first business day of the seventh month following the Termination Date
and the first such payment shall include the cumulative amount of any payments
(without interest) that would have been paid prior to such date if not for such
restriction. Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of payment. All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding anything contained
herein to the contrary, the Executive shall not be considered to have terminated
employment with the Company for purposes of Section 4.1 or 4.3 unless the
Executive would be considered to have incurred a “termination of employment”
from the Company within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).
In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on the Executive by Section 409A or
damages for failing to comply with Section 409A.

Section 5.18. 280G Modified Cutback.

(a) If any payment, benefit or distribution of any type to or for the benefit of
the Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and
(ii) subject the Executive to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), the Parachute Payments shall be reduced so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Parachute Payments to be
subject to the Excise Tax; provided that the Parachute Payments shall only be
reduced to the extent the after-tax value of amounts received by the Executive
after application of the above reduction would exceed the after-tax value of the
amounts received without application of such reduction. For this purpose, the
after-tax value of an amount shall be determined taking into account all
federal, state, and local income, employment and excise taxes applicable to such
amount. Unless the Executive shall have given prior written notice to the
Company to effectuate a reduction in the Parachute Payments if such a reduction
is required, which notice shall be consistent with the requirements of
Section 409A to avoid the imputation of any tax, penalty or interest thereunder,
then the Company shall reduce or eliminate the Parachute Payments by first
reducing or eliminating any cash payments (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating accelerated
vesting of stock options or similar awards, and then by reducing or eliminating
any other remaining Parachute Payments; provided, that no such reduction or
elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A) to the extent such reduction or elimination
would accelerate or defer the timing of such payment in manner that does not
comply with Section 409A.

 

-16-



--------------------------------------------------------------------------------

(b) An initial determination as to whether (x) any of the Parachute Payments
received by the Executive in connection with the occurrence of a change in the
ownership or control of the Company or in the ownership of a substantial portion
of the assets of the Company shall be subject to the Excise Tax, and (y) the
amount of any reduction, if any, that may be required pursuant to the previous
paragraph, shall be made by an independent accounting firm selected by the
Company (the “Accounting Firm”) prior to the consummation of such change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company. The Company will bear all
expenses with respect to the determinations by such Accounting Firm required to
be made hereunder. The Executive shall be furnished with notice of all
determinations made as to the Excise Tax payable with respect to the Executive’s
Parachute Payments, together with the related calculations of the Accounting
Firm, promptly after such determinations and calculations have been received by
the Company.

(c) For purposes of this Section 5.18, (i) no portion of the Parachute Payments
the receipt or enjoyment of which the Executive shall have effectively waived in
writing prior to the date of payment of the Parachute Payments shall be taken
into account; (ii) no portion of the Parachute Payments shall be taken into
account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code;
(iii) the Parachute Payments shall be reduced only to the extent necessary so
that the Parachute Payments (other than those referred to in the immediately
preceding clause (i) or (ii)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (ii); and (iv) the value of any non-cash benefit or any deferred payment
or benefit included in the Parachute Payments shall be determined by the
Company’s independent auditors based on Sections 280G and 4999 of the Code and
the regulations for applying those sections of the Code, or on substantial
authority within the meaning of Section 6662 of the Code.

[Signature Page Follows]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY

 

Regado Biosciences, Inc.

By:   /s/ David J. Mazzo, Ph.D. Name:   David J. Mazzo, Ph.D. Title:   Chief
Executive Officer

 

EXECUTIVE /s/ Michael A. Metzger Michael A. Metzger

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

Proprietary Information, Inventions, and Noncompetition Agreement

 

-19-